              Case 2:21-cr-00033-JCC Document 19 Filed 06/09/21 Page 1 of 1




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9          UNITED STATES OF AMERICA,                        CASE NO. CR21-0033-JCC
10                                 Plaintiff,
                                                             MINUTE ORDER
11                 v.

12          VLADIMIR KOZUB,
13                                 Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on Defendant’s unopposed motion to continue the

18 pretrial motions deadline (Dkt. No. 18). The motion is GRANTED. Pretrial motions, if any, must

19 be filed in this case no later than June 18, 2021.

20          DATED this 9th day of June 2021.

21                                                         William M. McCool
                                                           Clerk of Court
22
                                                           s/Paula McNabb
23                                                         Deputy Clerk
24

25

26



     MINUTE ORDER, CR16-258 JCC
     PAGE - 1
